Citation Nr: 1547954	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  07-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and hammer toe. 

2.  Entitlement to a rating in excess of 10 percent for a fracture of the radial head of the right elbow. 

3.  Entitlement to a rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1993 to September 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in May 2012.  A transcript of the hearing is included in the claims file. 

In July 2012 the case was remanded by the Board for additional development.  It has now returned to the Board for further appellate action.   


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with plantar fasciitis and hammer toe most nearly approximates severe bilateral flatfeet with mild to moderate hallux valgus and hammer toes without marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, severe spasm, and some improvement with orthotic inserts.  

2.  The Veteran manifests asymptomatic hammer toes and mild hallux valgus. 

3.  The Veteran's fracture of the radial head of the right elbow manifests pain with full motion, no ankylosis, and no impairment of the flail joint, ulna, or radius.

4.  The Veteran's fracture of the fifth metacarpal of the right hand manifests pain and some loss of strength. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and hammer toe are not met.  38 U.S.C.A. § 1155  (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a rating in excess of 10 percent for a fracture of the radial head of the right elbow are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5205-5213. 

3.  The criteria for a rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Bilateral Pes Planus

Service connection for bilateral pes planus was awarded in an August 2003 rating decision with an initial noncompensable evaluation assigned effective February 6, 2003.  The current 30 percent evaluation was assigned in a February 2005 rating decision effective October 22, 2004 and the service-connected disability was recharacterized as bilateral pes planus with plantar fasciitis and hammer toe.  The March 2006 rating decision on appeal continued the 30 percent evaluation.  The Veteran contends that an increased rating is warranted as his foot pain affects his ability to stand, walk, and exercise in his daily life and at work.  

The Veteran's bilateral foot disability is currently rated as 30 percent disabling under Diagnostic Code 5276 pertaining to acquired flatfoot.  Under this diagnostic code, a 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

After review of the evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected foot disability under the criteria pertaining to pes planus.  VA treatment records and the reports of various VA examinations document a pattern of increasing pain due to flat feet throughout the claims period, but the Veteran's disability has never worsened to a severity that most nearly approximates pronounced.  The Veteran's flat feet were characterized as mild to moderate by the November 2004 VA examiner and mild by the July 2008 VA examiner.  These findings were made with consideration of the Veteran's increasing complaints of pain during the examinations; in November 2004 he reported experiencing some foot pain in the mornings twice a week that resolved after about an hour.  By July 2008, the Veteran's flatfoot pain had worsened to include aggravation with running, jogging, and prolonged walking.  Indeed, the Veteran's main complaint throughout the claims period has centered around his foot pain limiting his ability to walk and stand for extended periods.  Despite these complaints, however, the Veteran has clearly maintained an active lifestyle and VA treatment records document his use of custom orthotics with some relief of symptoms since September 2004.  Podiatry consultations at the Houston VA Medical Center (VAMC) consistently document full strength in the feet and the Veteran has been repeatedly counseled to continue his use of orthotics and proper shoes, as well as to treat his condition with icing and stretching.  Thus, while the Veteran has experienced increasing pain due to his service-connected pes planus, the overall severity of the condition has been characterized by various VA examiners as mild to moderate and proper treatment has brought some relief of his foot pain. 

The Board also finds that the specific symptoms associated with the Veteran's pes planus do not most nearly approximate the criteria associated with a pronounced disability and a maximum 50 percent rating.  The August 2012 VA examiner noted the presence of one of the symptoms associated with a maximum rating, extreme tenderness of the plantar surface, but the Board observes that the competent medical evidence does not indicate any of the structural deficits associated with an increased disability under Diagnostic Code 5276, including marked pronation, marked inward displacement of the feet, severe spasm of the tendons on manipulation, and no improvement by orthopedic shoes or appliances.  The Veteran testified during the August 2012 hearing that he experienced severe shooting pain and spasms from his flat feet that limited his ability to stand and walk and affected his work.  However, the Board finds these reported symptoms are contemplated by the currently assigned 30 percent rating which provides for a severe disability with marked deformity, swelling, and pain with manipulation of the feet worsened by use.  In light of the VA examiners' medical findings of a mild to moderate disability and the Veteran's lay complaints, the Board finds that the service-connected pes planus most nearly approximates a severe disability and the current 30 percent rating.  

The Veteran's service-connected disability also includes plantar fasciitis and hammer toes, though the disability as a whole is rated under Diagnostic Code 5276 for pes planus.  The Board must therefore determine whether separate ratings are warranted under the other criteria for rating the foot for any separate and distinct manifestations of the service-connected bilateral foot disability.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  Hammer toe is rated under Diagnostic Code 5282 and assigned a maximum 10 percent rating for all toes of a foot without claw foot.  Single toes are rated as noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  The Veteran's service-connected foot disability includes hammer toe, but the Board observes there is no medical or lay evidence specifically describing the symptomatology of the condition.  The November 2004 and January 2006 VA examiners only provided a general diagnosis of the condition, and July 2008 VA examiners noted they were present on the second through fifth toes bilaterally.  However, the VA examiner desscribed the hammer toes as asymptomatic, nontender, and without calluses.  The August 2012 VA examiner also noted that hammer toes were not present upon physical examination of the bilateral feet.  Thus, while hammer toes are part of the Veteran's service-connected foot disability, they have not been continuously present during the claims period and have been asymptomatic.  The Board therefore finds that a separate rating is not warranted for any impairment associated with this aspect of the disability. 

Similarly, a separate rating is not warranted for the Veteran's diagnosed hallux valgus.  This condition was diagnosed by VA examiners in January 2006 and August 2012.  X-rays performed at the Houston VAMC in January 2012 also confirmed the presence of hallux valgus.  Diagnostic Code 5280 pertains to unilateral hallux valgus and provides a maximum 10 percent rating for severe hallux valgus if equivalent to amputation of the great toe or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The August 2012 VA examiner characterized the Veteran's hallux valgus as mild to moderate with no history of surgery.  The January 2012 VAMC X-rays also demonstrated the presence of mild hallux valgus.  These findings clearly establish that the Veteran's hallux valgus has not most nearly approximated a disability analogous to amputation of the great toe or requiring a surgical procedure.  Thus, the Veteran's hallux valgus does not warrant a separate 10 percent rating under Diagnostic Code 5280.  

A separate rating is also not warranted for the Veteran's bilateral plantar fasciitis.  The rating criteria do not provide a diagnostic code specifically pertaining to plantar fasciitis, and the Board concludes that the disability does not manifest any symptoms that are separate and distinct from those contemplated by the Veteran's pes planus under Diagnostic Code 5276.  The Veteran manifested mild tenderness of the bilateral arches upon VA examination in November 2004 and mildly symptomatic bilateral plantar fasciitis in July 2008.  Diagnostic Code 5276 considers symptoms such as deformity of the foot, tenderness/pain over the arch, impairment of the tendons, and the use of shoe inserts and other orthotics.  Therefore, the Board finds that the current 30 percent evaluation assigned the service-connected foot disability contemplates the manifestations of plantar fasciitis and there are no separate and distinct symptoms associated with the condition.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided). 

The Board has considered whether there is any other schedular basis for granting a higher or separate rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased or separate rating for the Veteran's service-connected bilateral foot disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Elbow Fracture

Service connection for a fracture of the radial head of the right elbow was granted in an August 2001 rating decision with an initial noncompensable evaluation assigned effective September 26, 2000.  An increased 10 percent evaluation was awarded in a March 2002 rating decision, also effective September 26, 2000.  The current 10 percent rating was continued in the March 2006 rating decision on appeal.  The Veteran contends that an increased rating is warranted as his right elbow (his major/dominant extremity) has limited mobility and affects his ability to exercise and live an active lifystyle. 

The Veteran's fracture of the radial head of the right elbow is currently rated by analogy to Diagnostic Code 5024 pertaining to tenosynovitis.  This diagnostic code provides for rating the service-connected disability based on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis is evaluated under Diagnostic Code 5003 and provides a rating of 10 percent for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Veteran is in receipt of a 10 percent evaluation under this diagnostic code for his right elbow disability based on painful noncompensable limitation of motion.  A higher rating is not possible under Diagnostic Codes 5003 or 5024 without involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  The Veteran's service-connected condition involves only one joint: the right elbow, and a rating in excess of 10 percent under Diagnostic Code 5003/5024 is not possible.  

The Board has also considered whether an increased rating is warranted under the specific rating criteria pertaining to the elbow and forearm.  With respect to limitation of flexion and extension under Diagnostic Codes 5206-5207, the Veteran's right elbow has demonstrated full range of motion throughout the claims period without pain, stiffness, or tenderness.  VA examiners in January 2006, July 2008, December 2010, and August 2012 also determined that there was no additional loss of motion following repetitive testing of the right elbow.  Although the Veteran has consistently complained of pain in his elbow with weather changes or lifting heavy weight, the July 2008 and August 2012 VA examiners found that these symptoms were associated with tendonitis or inflammation of the biceps due to overuse and were unrelated to the fully-healed fracture of the right elbow radial head.  Even with consideration of functional factors, it is therefore clear that the Veteran's service-connected elbow disability does not manifest limitation of flexion or extension that is compensable under Diagnostic Codes 5206-5207.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).
 
The Board also finds that an increased rating is not warranted under the other criteria pertaining to rating the elbow or forearm.  The Veteran has clearly maintained useful motion of his right elbow and does not manifest ankylosis of the joint.  There is also no medical or lay evidence of impairment to the radius or ulna or impairment of supination or pronation.  Finally, while the Veteran experienced a joint fracture of the radial head of the elbow (as included in the criteria for rating impairment of the flail joint of the elbow), there is no indication that the disability manifests marked cubitus varus or cubitus valgus deformity or an ununited fracture of the head of the radius.  These symptoms warrant a maximum 20 percent rating for the major extremity under Diagnostic Code 5209.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  The Veteran's previous fracture of the right radial head is consistently described as well-healed and no medical professional has identified any objective manifestations associated with the condition.  The Board has considered the testimony and statements of the Veteran, but find that his lay reports of elbow pain with use, exercise, heavy weight-bearing, are contemplated by the currently assigned 10 percent evaluation based on painful motion.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5205-5213 and the criteria pertaining to the elbow and forearm.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a fracture of the radial head of the right elbow.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
Right Finger Fracture

Service connection for a fracture of the right fifth metacarpal was awarded in an August 2001 rating decision with an initial noncompensable evaluation assigned effective September 26, 2000.  An increased 10 percent evaluation was granted in a February 2005 rating decision, also effective September 26, 2000.  The March 2006 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that a rating higher than 10 percent is appropriate as he experiences difficulty gripping with his right hand along with pain and loss of strength.  

The Veteran's fracture of the right fifth metacarpal is currently rated as 10 percent disabling by analogy to traumatic arthritis and Diagnostic Code 5010.  This diagnostic code provides for rating traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  As noted above, degenerative arthritis provides for a 10 percent rating for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's 10 percent rating was awarded for painful noncompensable motion of the right fifth (pinky) finger.  This is the highest possible rating under Diagnostic Code 5003 without evidence of multiple joint involvement.  As the Veteran's service-connected residuals of a finger fracture clearly include only one joint, an increased rating under Diagnostic Codes 5003 and 5010 is not possible. 

The Board has also considered the other rating criteria pertaining to the fifth metacarpal, but the Veteran is already in receipt of a rating higher than the maximum possible evaluation under the applicable diagnostic codes.  Diagnostic Code 5227 pertaining to ankylosis of the ring or little finger and Diagnostic Code 5230 pertaining to limitation of motion of the ring or little finger both provide a maximum noncompensable rating.  As the Veteran's right finger disability is currently rated as 10 percent disabling, an increased evaluation is not possible under these diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.     

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board has also determined the doctrine of reasonable doubt is not applicable to this claim because the preponderance of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's disabilities of the feet, right elbow, and right finger are manifested by symptoms such as pain on use and limitations to standing, walking, and other physical activities.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran testified in May 2012 that his primary complaint with respect to his disabilities was the combined effect of the conditions on his ability to exercise and maintain his weight.  The Board finds that the assigned ratings under the schedular criteria contemplate the functional limitations of the Veteran's disabilities due to pain, limitation of motion, and deformity of the feet.  Thus, there is no additional disability due to the combined disabilities and his conditions are contemplated by the rating criteria and a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work full time throughout the claims period as a veterans' representative.  The Veteran testified in May 2012 that his bilateral foot disability limited his ability to stand for long periods of time and affected his work (particularly his ability to represent his organization at job fairs).  He also testified that he has lost some days of work due to foot pain.  However, there is no medical or lay evidence that the Veteran's disabilities have rendered him unable to perform his work duties or have otherwise rendered him unemployable.  The Board also observes that the Veteran has never alleged that he is unemployable due to his foot, elbow, and hand disabilities.  
Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities on appeal.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Proper notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While notice of the Dingess elements was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of the notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently adjudicated in the October 2012 supplemental statement of the case (SSOC). Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment for the disabilities on appeal.  Additionally, the Veteran was provided proper VA examinations to determine the severity of his claimed disabilities in August 2012.

The Board also finds that VA has complied with the July 2012 remand orders of the Board.  In response to the Board's remand, VA requested the Veteran's treatment records from the Houston VAMC dating from October 2009 to the present.  Information received from the facility indicates that other than the January to March 2012 treatment reports already contained in the claims file, there are no other medical records dated after October 2009.  The Veteran was also provided VA examinations of the disabilities on appeal in August 2012 and the case was readjudicated with consideration of all the new evidence added to the record in October 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and hammer toe is denied. 

Entitlement to a rating in excess of 10 percent for a fracture of the radial head of the right elbow is denied. 

Entitlement to a rating in excess of 10 percent for a fracture of the fifth metacarpal of the right hand is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


